DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-3, 5-14, drawn to a drug delivery device.
Group II, claims 15-17, drawn to a drug delivery device.
Group III, claims 18-21, drawn to a method of manufacturing a drug delivery device.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention with each other because even though the inventions of these groups require the technical feature of a drug delivery device comprising a reservoir having a distal end and a proximal end, a drug delivery member in fluid communication with the distal end of the reservoir, a plunger disposed in and moveable relative to the reservoir, a plunger rod having a distal end and a proximal end, the plunger rod being movable from (i) a first position, where the distal end of the plunger rod is spaced apart from the plunger to (ii) a second position, where the distal end of the plunger rod contacts the plunger, a drive mechanism coupled to the proximal end of the plunger rod, 
Specifically, Marshall discloses a drug delivery device (see figure 1; paragraph [0001]) comprising a reservoir (figure 1, item 16’ and 16’’) having a distal end (end closest to the needle 22) and a proximal end (end furthest from the needle 22), a drug delivery member (figure 1, item 22) in fluid communication with the distal end of the reservoir (paragraph [0026]), a plunger (figure 1, item 18’’) disposed in and moveable relative to the reservoir (see position in figure 1 relative to the position shown in figure 3; paragraph [0029]), a plunger rod (figure 1, item 24 and 18’) having a distal end (figure 1, item 18’) and a proximal end (end furthest from bung 18’), the plunger rod being movable from (i) a first position (see position shown in figure 1), where the distal end of the plunger rod is spaced apart from the plunger (see position shown in figure 1) to (ii) a second position (see position in figure 3), where the distal end of the plunger rod contacts the plunger (see position shown in figure 3; paragraph [0029]), a drive mechanism (figure 1, item 38 and 40) coupled to the proximal end of the plunger rod (see figure 1; and paragraph [0029]), the drive mechanism being configured to move the plunger rod from the first position to the second position (paragraph [0029]).
Groups I and III lack unity of invention with each other because even though the inventions of these groups require the technical feature of a drug delivery device comprising a reservoir, a plunger disposed in and moveable relative to the reservoir, a plunger rod having a mass Mp, a drive mechanism coupled to the plunger rod, the drive mechanism being configured to move a plunger rod by a drive force FD, and a ratio of the mass of the plunger 
Specifically, Shang discloses a drug delivery device (see figure 10B; paragraph [0100] and [0106]) comprising a reservoir (figure 10B, item 53), a plunger (figure 10B, item 54; paragraph [0200]) disposed in and moveable relative to the reservoir (paragraph [0200]), a plunger rod (figure 8 and 10B, item 70; paragraph [0198]) having a mass Mp (1.94 g which is equal to 0.00194 kg; paragraph [0173] and [0435]), a drive mechanism (figure 10B, item 32) coupled to the plunger rod (paragraph [0199]-[0200]), the drive mechanism being configured to move a plunger rod by a drive force (7.43 N which is equal to 0.7576 kgf; see paragraph [0435]; paragraph [0135], [0199]-[0200]), and a /AMBER R STILES/                                                                                                                                                                                                        /0.7576 kgf equals .003 kg/kgf which is in a range of approximately a value greater than 0 kg/kgf to approximately 0.05 kg/kgf).
Groups II and III lack unity of invention with each other because even though the inventions of these groups require the technical feature of a drug delivery device comprising a reservoir, a plunger disposed in and moveable relative to the reservoir, a plunger rod having a mass Mp, and a drive mechanism coupled to the plunger and being configured to move the plunger rod this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of U.S. PG publication 20110178500 to Shang.  
Specifically Shang discloses a drug delivery device (see figure 10B; paragraph [0100] and [0106]) comprising a reservoir (figure 10B, item 53), a plunger (figure 10B, item p (1.94 g; paragraph [0173] and [0435]), and a drive mechanism (figure 10B, item 32) coupled to the plunger rod (paragraph [0199]-[0200]) and being configured to move the plunger rod (paragraph [0199]-[0200]).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDRA LALONDE/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783